Citation Nr: 0309811	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  99-14 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to July 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware, that denied entitlement to an increased 
rating for the veteran's service-connected lumbosacral 
strain.  The veteran perfected a timely appeal of this 
determination to the Board.

In February 2002, the veteran, accompanied by his 
representative, testified at a hearing conducted before the 
undersigned Veterans Law Judge (formerly referred to as a 
Member of the Board) in Washington, DC.  


REMAND

In May 2002, the Board notified the veteran that pursuant to 
the authority granted by 38 C.F.R. § 19.9(a)(2) (2002), it 
was undertaking additional development with respect to the 
issue of an increased rating for lumbosacral strain.  In 
April 2003, the Board notified the veteran that it had 
received a report of the veteran's September 2002 VA 
examination and that it intended to consider this new 
evidence in adjudicating his pending claim for an increased 
rating for his lumbosacral strain.  The Board provided him a 
copy of that report and indicated that he was entitled to 
submit additional evidence or argument provided that he did 
so within 60 days of the date of that letter.  Four days 
later, the veteran's representative responded by submitting 
additional argument in support of this claim.

In Disabled American Veterans v. Principi, No. 02-7304 (Fed. 
Cir. May 1, 2003), however, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) (2002).  As such, although the Board 
has obtained a copy of the September 2002 VA examination 
report, in light of the Federal Circuit's decision, the case 
must be remanded.

In addition, as noted in the May 2002 Board development 
memorandum, the record contains statements from the veteran 
that indicate that his service-connected lumbosacral strain 
has interfered with his employment and earning capacity.  As 
such, on remand, the RO must consider whether the veteran's 
low back disability warrants entitlement to an extraschedular 
evaluation.  

Further, the Board notes that the regulations pertaining to 
Diagnostic Code 5293, intervertebral disc syndrome, were 
revised, effective September 23, 2002.  67 Fed. Reg. 54345-
54349 (2002).  Where, as here, the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  As such, on 
remand, the RO should advise the veteran of the criteria 
contained in revised Diagnostic Code 5293.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should also provide the 
veteran with a copy of the criteria 
contained in former and revised 
Diagnostic Code 5293.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since September 1997 for low 
back disability.  This should 
specifically include any records of the 
veteran's inpatient and outpatient 
treatment at the Wilmington, Delaware, VA 
Medical Center, dated December 2001, as 
well as by the chiropractor that the 
veteran referred to in June 1999 
Substantive Appeal.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

3.  The RO should contact the veteran to 
obtain the pertinent medical records 
relied upon by both the Delaware State 
Corrections Department and the U.S. 
Postal Service in physically 
disqualifying the veteran for employment 
purposes with each Agency due to his 
service-connected disability.  According 
to the veteran, he was apparently 
disqualified for employment purposes by 
the Delaware State Corrections Department 
in April 2001.

4.  The RO should contact the veteran and 
obtain from him a full educational and 
occupational history, to include periods 
of unemployment or less than full time 
employment.  With regards to any extended 
periods of employment, the veteran should 
be requested to provide the approximate 
dates of any time lost, sick leave used, 
and factors that may or may not have led 
to the veteran having been placed into a 
non-pay status.  The veteran's employment 
records for any extended period of 
employment should be obtained in the 
event the veteran has alleged lost time, 
sick leave used and other factors that 
may or may not have led to the veteran 
having been placed into a non-pay status.

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claim in light of the evidence 
received since its May 2000 Supplemental 
Statement of the Case.  In doing so, the 
RO must consider the criteria for rating 
low back disability set forth in 
Diagnostic Code 5293 in effect prior to 
September 23, 2002, as well as the 
revised criteria for rating this 
condition that became effective on that 
date.  In addition, the RO should 
consider whether the case warrants 
referral to the Under Secretary for 
Benefits or to the Director of the 
Compensation and Pension Service, 
pursuant to 38 C.F.R. § 3.321(b), for 
assignment of an extra-schedular rating.  
The RO must provide adequate reasons and 
bases for its determinations, addressing 
all issues and concerns that were noted 
in this REMAND.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


